In re Simons Petroleum, Inc.; — Plaintiff; Applying for Writ of Certiorari and/or Review, Parish of Pointe Coupee, 18th Judicial District Court Div. B, No. 35,283; to the Court of Appeal, First Circuit, No. 2003 CA 0610.
WRIT GRANTED WITH ORDER.
For the reasons expressed in Ocean Energy, Inc. v. Plaquemines Parish Government, 04-0066 (La.07/06/04), 880 So.2d 1, we conclude that La. Const, art. VII, Section 4(C) prohibits the taxation by political subdivisions of off-road diesel fuel that is burned to produce motion in a machine or engine, or is a' combustible used in the generation of motive power. Consequently, the judgment of the court of appeal is reversed and the case is remanded to the district court for further proceedings consistent with this ruling.